IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 528
                                           :
RESCISSION OF RULE 4003,                   : JUDICIAL ADMINISTRATION DOCKET
AMENDMENT OF RULE                          :
4008 AND AMENDMENT OF THE                  :
COMMENTS TO RULE 4006 AND 4007             :
OF THE RULES OF JUDICIAL                   :
ADMINISTRATION                             :

                                        ORDER


PER CURIAM:


       AND NOW, this 12th day of December, 2019, the proposal having been published
for public comment at 49 Pa.B. 4002 (August 3, 2019), it is Ordered pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rule 4003 of the Pennsylvania Rules
of Judicial Administration is hereby rescinded, and Rule 4008 and the comments to Rule
4006 and Rule 4007 are amended in the attached form.

      This Order shall be effective immediately and shall be processed in accordance
with Rule 103(b) of the Pennsylvania Rules of Judicial Administration.

      Justice Dougherty dissents from the dissolution of the Committee on Court
Reporting and Transcripts.


Additions are in bold and underlined.
Deletions are in bold and bracketed.